Exhibit 10.5

DEL MONTE FOODS COMPANY

RESTRICTED STOCK UNIT

AGREEMENT

This agreement (the “Agreement”) contains the terms and conditions under which
you,                      (the “Participant”), as of [DATE] (the “Grant Date”),
and pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan (the
“Plan”), have been granted restricted stock units representing the Common Stock
of Del Monte Foods Company (the “Company”). This Agreement is issued in
fulfillment of the annual equity compensation to be provided to Participant as a
Non-Employee Director of the Company in accordance with the Del Monte Foods
Company Non-Employee Director Compensation Plan.

1. Grant of Restricted Stock Units. The grant consists of restricted stock units
(the “RSUs”) representing                      shares of the Common Stock of the
Company, which the Company has issued to the Participant as of the Grant Date as
equity compensation for his or her services as a Non-Employee Director of the
Company. The RSUs also shall include any new, additional, or different
securities or units representing such securities the Participant may become
entitled to receive with respect to such RSUs by virtue of any increase or
decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of shares of Common Stock, or the payment of a
stock dividend (but only on shares of Common Stock), or any other increase or
decrease in the number of such shares effected without receipt or payment of
consideration by the Company, or any change in the capitalization of the Company
pursuant to Section 10(b) of the Plan, or by virtue of any Change of Control or
other transaction pursuant to Section 10(c) of the Plan. The RSUs shall be
subject to the Restrictions pursuant to Section 3 of this Agreement.

2. Participant’s Account; Certain Rights in Respect of RSUs.

(a) The RSUs granted to the Participant shall be entered into an account in the
Participant’s name. This account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the number
of shares of Common Stock to be paid to or in respect of the Participant
pursuant to this Agreement.

(b) The Participant shall have no voting rights in respect of the RSUs.

3. Restrictions. Prior to their vesting as provided in Section 4, all RSUs held
for or in respect of the Participant, and the shares of Common Stock that such
RSUs represent, may not be assigned, transferred, or otherwise encumbered or
disposed of by the Participant. In the event shares are not issued upon the
vesting of the RSUs due to deferral pursuant to Section 5, restrictions upon the
transfer of such deferred stock units shall be as set forth in the Del Monte
Foods Company 2005 Non-Employee Director Deferred Compensation Plan (or any
successor plan, as applicable), including any related agreements pursuant to
which such deferral is effected.

4. Vesting of RSUs. The RSUs shall vest in installments over an approximate
three-year period, with one-third vesting immediately prior to each of the three
Annual Meetings of Stockholders occurring after the Grant Date; provided,
however, that if the Participant’s service as a director of the Company
terminates for any reason between Annual Meetings, there shall

 

1



--------------------------------------------------------------------------------

vest a percentage of the one-third vesting installment applicable to such year
that is equal to the percentage of the year (beginning with the date the last
Annual Meeting of Stockholders) that will have elapsed upon the end of the
fiscal quarter in which such termination of service occurs. Any portion of the
RSUs that are unvested upon termination of service as a director of the Company
for any reason shall be forfeited upon such termination of service. Upon the
vesting of the RSUs (unless receipt is deferred in accordance with Section 5
below), the Participant shall be paid the value of his or her account in the
form of Common Stock. No fractional shares of Common Stock will be issued. If
the calculation of the number of shares of Common Stock to be issued results in
fractional shares, then the number of shares of Common Stock will be rounded up
to the nearest whole share of Common Stock.

5. Deferral. In the event Participant has elected to defer Participant’s equity
compensation pursuant to the Del Monte Foods Company 2005 Non-Employee Director
Deferred Compensation Plan, or any successor plan, prior to the commencement of
the calendar year in which the Grant Date occurs, the Common Stock that
otherwise would have been issued upon vesting of the RSUs shall not be issued
and instead Deferred Stock Units shall be credited to Participant in accordance
with such plan. Such Deferred Stock Units shall be administered in accordance
with the Del Monte Foods Company 2005 Non-Employee Director Deferred
Compensation Plan, or any successor plan, as applicable, including with respect
to the crediting of dividends and the designation of any beneficiary.

6. Designation of Beneficiary. Unless Participant has elected to defer his
equity compensation pursuant to the Del Monte Foods Company 2005 Non-Employee
Director Deferred Compensation Plan, or any successor plan, prior to the
commencement of the calendar year in which the Grant Date occurs, the
Participant may designate a beneficiary or beneficiaries to whom the Common
Stock that is distributed on account of the RSUs that become vested at the
Participant’s death shall be transferred. A Participant shall designate his or
her beneficiary by executing the “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and returning it to the Corporate
Secretary. Any form so submitted shall replace, in respect of all grants or
awards made to the Participant under the Plan, any previous version of the same
form the Participant may have submitted to the Corporate Secretary. A
Participant shall have the right to change his or her beneficiary from time to
time by executing a subsequent “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and otherwise complying with the terms of
such form and the rules and procedures of the Committee, as in effect from time
to time. The Compensation Committee (the “Committee”), which administers the
Plan, shall be entitled to rely on the last “2002 Stock Incentive Plan
Beneficiary Designation and Spousal Consent Form” submitted by the Participant,
and accepted by the Corporate Secretary, prior to such Participant’s death. In
the absence of such designation of beneficiary, Common Stock that is distributed
on account of RSUs that become vested at the Participant’s death will be
transferred to the Participant’s surviving spouse, or if none, to the
Participant’s estate. If the Committee has any doubt as to the proper
beneficiary, the Committee shall have the right, exercisable in its sole
discretion, to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

7. Taxes. It shall be the sole responsibility of the Participant to properly
account for and to pay any income and self-employment taxes payable on amounts
paid or deferred under this Agreement, the Plan, the Del Monte Foods Company
Non-Employee Director Compensation Plan or the Del Monte Foods Company 2005
Non-Employee Director Deferred Compensation Plan.

 

2



--------------------------------------------------------------------------------

8. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service on the Board of Directors, or any right to
receive any other grant, bonus, or other award.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of its Corporate
Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or at such
other address as the Company may hereafter designate in writing.

10. Other Benefits. The benefits provided to the Participant pursuant to this
Agreement are in addition to any other benefits available to such Participant
under any other plan or program of the Company. The Agreement shall supplement
and shall not supersede, modify, or amend any other such plan or program except
as may otherwise be expressly provided.

11. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

13. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement. In the event that the
RSUs, or any deferral thereof under Section 5, become or could become but for
this Section 13, subject to Code Section 409A, the Committee may unilaterally
amend the RSUs in any manner permitted under Code Section 409A to eliminate or
reduce any additional tax, including any change to the form, timing and
conditions of payment as permitted by law.

14. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

15. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

3



--------------------------------------------------------------------------------

DEL MONTE FOODS COMPANY       PARTICIPANT

BY:

              Name/Title: James Potter, Corporate Secretary       Director Name

 

4